UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1011


CALVIN TYRONE NORTON,

                     Plaintiff - Appellant,

              v.

CITY OF WHITEVILLE, a Municipality; DARREN L. CURRIE, City Manager, in
his official & individual capacity; TERRY MANN, Mayor of Whiteville, Elected
Official, in is official and individual capacity; RACHEL RIVENBARK, Human
Resource Director, in her official capacity and in her individual capacity; TRACEY
CARTER, Police Officer of Whiteville Police Department, in her official and
individual capacity; ELIJAH KEMP, animal control of Whiteville Police
Department, in his official and individual capacity; JEFFERSON WEAVER, an
employee writer for The News Reporter Company, Incorporated, in is official and
individual capacity; THE NEWS REPORTER COMPANY, INCORPORATED, a
business Corporation,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:16-cv-00133-BO)


Submitted: August 18, 2017                                     Decided: August 31, 2017


Before TRAXLER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Calvin Tyrone Norton, Appellant Pro Se. Clay Allen Collier, CROSSLEY MCINTOSH
COLLIER HANLEY & EDES PLLC, Wilmington, North Carolina; Carolyn Amanda
Martin, STEVENS MARTIN VAUGHN & TADYCH, PLLC, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Calvin Tyrone Norton appeals the district court’s order granting Defendants’

motions to dismiss and dismissing his 42 U.S.C. § 1983 (2012) action. Defendants’

motions to dismiss were properly construed as motions for judgment on the pleadings.

See Burbach Broad. Co. of Del. v. Elkins Radio Corp., 278 F.3d 401, 405 (4th Cir. 2002).

Thus, we review the district court’s ruling on those motions de novo, applying the same

standard used in evaluating a motion under Fed. R. Civ. P. 12(b)(6). Belmora LLC v.

Bayer Consumer Care AG, 819 F.3d 697, 705 (4th Cir. 2016), cert. denied, 137 S. Ct.

1202 (2017); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007) (describing

standard of review).

      On appeal, we limit our review to the issues raised in Norton’s informal brief. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). Our review of the record reveals

no reversible error in the district court’s dismissal of Norton’s Fourth Amendment claim.

See Alvarez v. Montgomery County, 147 F.3d 354, 358 (4th Cir. 1998); see also Taylor v.

Mich. Dep’t of Nat. Res., 502 F.3d 452, 454-57 (6th Cir. 2007); United States v. Weston,

443 F.3d 661, 667 (8th Cir. 2006). Nor do we find error in the district court’s dismissal

of Norton’s Sixth Amendment claim. See United States v. Zucker, 161 U.S. 475, 481

(1896); Al-Bihani v. Obama, 590 F.3d 866, 879 (D.C. Cir. 2010).

       Norton also challenges the district court’s dismissal of his claims against The

News Reporter, Inc. and Jefferson Weaver. The district court correctly concluded that

Norton failed to allege a basis for § 1983 liability against these Defendants. See Phillips

v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 181 (4th Cir. 2009); Wahi v. Charleston Area

                                            3
Med. Ctr., Inc., 562 F.3d 599, 615-16 (4th Cir. 2009). Further, the court appropriately

declined to exercise supplemental jurisdiction over Norton’s state law claims. See 28

U.S.C. § 1367(c)(3) (2012); Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4